Title: To Benjamin Franklin from Cradock Taylor, 11 February 1780
From: Taylor, Cradock
To: Franklin, Benjamin


Sir/
Aix in Provence Febry. 11th 1780
I beg leave to inform your Excellency of my unhappy situation; the Vessel I expected a passage in to Martinico is now Stop’d as they are inform’d of the English fleet being at Gibraltar & for me to go to Bordeaux without money is a thing impossable. I hope your Excellency will be so kind as to take my case into consideration & afford me some small assistance that I may get to my own Country & depend on my gratitude if ever it may be in my power to shew it.
I am Sir with the greatest respect your Excellencies most Obblig’d & most Obbedt. Humbl. Servt.
Cradock Taylor
  Addressed: His Excellency Benjn. Franklin / Esqr. Plenopitentiary to the / United States of America / Parris
Notation: C. Taylor Feb 7. 80
